Citation Nr: 0929674	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-16 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to March 1954 
and from August 1954 to October 1957.  The Veteran died in 
December 2002.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the appellant's claim, for entitlement to 
dependency and indemnity compensation (DIC), for additional 
development in December 2006.  The Appeals Management Center 
(AMC) conducted the requested development.  

The Board notes that the AMC wrote to the appellant in March 
2007 and May 2007 with information about the case; however, 
the letters were sent to an incorrect address.  The AMC later 
wrote to the appellant at the correct address in September 
2008.  The letter informed the appellant that she needed to 
provide the necessary authorization forms so that records 
could be obtained from M. Schroeder, M.D., and Twin Cities 
Hospital.  She was also informed that, while VA would attempt 
to get the records, it was her responsibility to make sure VA 
received the evidence.  The appellant was also asked to 
identify any other pertinent records that could be obtained.  

She responded to the AMC's letter in December 2008.  She 
provided an authorization form that included both Twin Cities 
Hospital and Dr. Schroeder on the same form.  She identified 
the period of treatment as from 1999 to 2002.

Records from Dr. Schroeder, for the period from November 1999 
to December 2002, are already of record.  The appellant did 
not identify anything new in that regard.  No request for his 
records were made as they were already of record.

The AMC wrote to Twin Cities Hospital on April 9, 2009.  No 
response was received.  The AMC advised the appellant of this 
fact on April 29, 2009.  She was again advised that she was 
responsible for the records.  The Board notes that a previous 
request for the records was made in October 2003 with no 
response received.  

The AMC re-adjudicated the claim and issued a supplemental 
statement of the case (SSOC) in May 2009.  The appellant was 
advised that she had 30 days to respond to the SSOC if she 
desired.

The appellant submitted a statement, dated June 3, 2009, that 
was received at the AMC on June 10, 2009, and then at the 
Board on June 22, 2009.  She was responding to both the April 
2009 notice of a lack of response from Twin Cities Hospital 
and the transmittal letter from the SSOC.  The appellant said 
that she contacted the hospital upon receipt of the AMC 
letter in April 2009.  She spoke with the director of medical 
records (director) at the hospital.  This individual informed 
the appellant that the hospital had not received any request 
for the Veteran's records from VA.  The appellant related 
that she had a telephone conversation with a VA employee, 
"S", and she provided the employee with the contact 
information for the hospital.  The employee said that she 
would submit a new request to the hospital by fax and by 
letter.

The appellant said that she again contacted the director on 
May 15, 2009, and was informed that no request for records 
from VA had been received.  The appellant said she spoke to 
another VA employee, "T", who assured her another request 
for the records would be sent, by fax and mail.  She said she 
was informed the process could take 30 days.  She said she 
wrote her current letter because she was advised she had only 
30 days to respond to the SSOC.  

The appellant reported that she contacted the director a 
third time and was informed that no VA request for records 
had been received.  The appellant said that the director had 
all of the records ready to send and was only waiting on a VA 
request.  She then provided the name, address, telephone and 
fax numbers for the director.  The appellant did not explain 
why she could not obtain the records from the hospital and 
provide them to VA.

The Board notes that there is no Report of Contact, 
indicating a telephone conversation with the appellant, in 
the claims folder.  She did not identify where the VA 
employees were located that she spoke with, as in the RO or 
the AMC.  

In light of the appellant's statement that the hospital 
reported no request for records was ever received, and the 
conversations with two VA employees that assured her new 
requests would be made, another request for the records must 
be made.  The appellant has provided a specific name for the 
request to be directed to and the address provided in her 
statement should be used.

The appellant should be informed, once again, that it is 
still her responsibility to provide private records to VA if 
all attempts to obtain the records for her are unsuccessful.  
She should also be advised that, if she has any further 
conversations with VA employees that she identify where the 
employee works, as in the RO, AMC, or whether with someone on 
a 1-800 number.  Without such information, a check on the 
conversation cannot be made.  She should also be informed 
that, if the hospital again reports that no VA request for 
records was received, an individual from the hospital must 
provide this information directly to VA.  In the absence of a 
request returned as undeliverable, any future request for 
records based on this remand will be afforded the presumption 
of regularity.  

The AMC's September 2008 letter also did not include 
additional information by way of notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2009)), and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2008).  During the pendency of the remand, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  The appellant must be provided with the 
necessary notice in compliance with the Hupp decision on 
remand.

Finally, a medical opinion was requested to address the 
question of whether the Veteran's service-connected anxiety 
reaction with somatization caused or aggravated his 
nonservice-connected hypertension.  A medical opinion was 
obtained in January 2009.  The examiner provided a detailed 
summary of the evidence and recounted the opinion provided by 
Dr. Schroeder and the contentions expressed by the appellant.  
The opinion then concluded that it was less likely than not 
that the Veteran's service-connected anxiety reaction was the 
underlying etiology of his hypertension.  The opinion did not 
address whether the Veteran's service-connected anxiety 
reaction contributed to the hypertension in any way.  

The same examiner should be contacted and asked to add an 
addendum to the previous report that discusses whether the 
service-connected anxiety reaction contributed to the 
hypertension in any way.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
This must include a notice letter that is 
in compliance with the Court's guidance in 
Hupp.  The notice should also again remind 
the appellant that she is ultimately 
responsible for obtaining private 
treatment records.  The appellant should 
also be informed to identify any contacts 
with VA employees by their name and where 
they work.  

2.  The records from Twin Cities Hospital 
should be requested.  If the hospital 
does not respond, the appellant should be 
advised and given the opportunity to 
obtain the records.  In the absence of 
the return of any request for records, 
the Board will presume that a proper 
request was made and the burden to 
demonstrate that a request was not 
received by the hospital will be on the 
appellant.  This would require, for 
instance, a statement from a person at 
the hospital charged with the 
responsibility of handling requests for 
records.

3.  Upon completion of the above 
development, the Veteran's claims folder 
should then be referred to the same VA 
examiner that provided the opinion in 
January 2009.  The examiner should be 
asked to include a discussion in their 
opinion as to whether the Veteran's 
service-connected anxiety reaction 
contributed to, or aggravated, the 
Veteran's hypertension.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the Veteran's 
service-connected anxiety reaction either 
caused or contributed to/aggravated the 
Veteran's hypertension.  A complete 
rationale for any opinion expressed must 
be provided.  

If the same physician is not available to 
provide the addendum requested, then 
another opinion by a different physician 
must be obtained that addresses the same 
questions.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


